Title: To John Adams from Jean de Neufville & Fils, 17 April 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Hounoured Sir
Amsterdam 17 April 1781

We found out by the bring in that the Amsterdam Leyden and Utrecht Newspaper are all belonging to Your Excellency and have accordingly the honour to forward them; the English papers of yesterday went by the  this morning having unfortunately come to late yesterday for which we are to make many apologies for our Clerk that was charged with them; We suppose however that the Leyden paper will be superflouous now and beg your Excellencys orders about it.
Might we beg at the same time to be informed by Your Excellency whether Mr. Saml. Hillegas was yet treasurer of Congress in Jany. 1779 and whether Loan Certificates signed by him under that date be of value. We should be extreemly obliged to your Excellency for that intelligence being asked about it and not willing to assure any thing we are not absolutely Certain off.
We have the honour to be with great respect Sir Your Excellencys Most Obedient & Very humble Servants

John de Neufville Son


Many people inquire about the time of Your Excellencys coming in town. May we give them and entertain some hopes of its being soon? Our french letters being just come in We find that a Vessel has arrived at Cadiz from Marylnd which she left 10 feby with the report that 6 or 7000 Virginians had assembled between Arnold and his shipping and that they were in the greatest Ardor to fight that traitor; May we trouble your Excellency with the inclosed.

